DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed June 22, 2022, are responsive to the office action mailed March 24, 2022.  Claims 1-20 were previously pending and claims 1, 9, 11, 19, and 20, have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
		Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has remedied the previous issues and overcome this ground of rejection of claims 11-20 but has necessitated maintaining this ground of rejection of claims 1-10 based on a modified rationale.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The amendment has not overcome this ground of rejection and applicant has not offered substantive remarks to indicate why they believe the rejection should be withdrawn.  It is noted that amendments directed merely to clarification cannot be expected to overcome a rejection that is not based on lack of clarity.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over MacDonald-Korth et al. (Paper No. 20220302; Patent No. US 8,370,269 B2) in view of RANDHAWA (Paper No. 20220302; Pub. No. US 2018/0293547 A1).  The amendment has overcome this ground of rejection of the claims.
Independent claims 1, 11, and 20, recite inter alia
“determining, by the server based on the received endorsements, whether the identity of the new user is endorsed by a threshold number of existing users among the plurality of existing users; based on the determining, when the identity of the new user is endorsed by the threshold number of existing users among the plurality of existing users, permitting, by the server, the new user to join the equipment online marketplace network and trade equipment through the equipment online marketplace platform, and storing, by the server, the identity of the new user as a blockchain entry in a shared ledger; and based on the determining, when the identity of the new user is not endorsed by the threshold number of existing users among the plurality of existing users, denying, by the server, the new user to join the equipment online marketplace network.”

The cited prior art does not disclose requiring a threshold number of verifications from multiple existing users in order to join the equipment online marketplace network. MacDonald-Korth discloses an invitation to join a user or users’ personal network from an existing user, but does not require multiple endorsements in order to register on the overall business network.  Deguchi et al. (Paper No. 20220302; Patent No. US 6,879,985 B2; previously cited as relevant but not relied upon) receives a request to register and requests verification from other users, but does not disclose at least a threshold verification requirement.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed June 22, 2022, with respect to rejection under 35 U.S.C. 103 based on MacDonald-Korth et al. (Paper No. 20220302; Patent No. US 8,370,269 B2) in view of RANDHAWA (Paper No. 20220302; Pub. No. US 2018/0293547 A1), have been fully considered and are persuasive to the extent they rely upon the above noted limitations.  This rejection of claims 1-20 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Independent claim 1 recites inter alia
“based on the determining, when the identity of the new user is endorsed by the threshold number of existing users among the plurality of existing users, permitting, by the server, the new user to join the equipment online marketplace network and trade equipment through the equipment online marketplace platform, and storing, by the server, the identity of the new user as a blockchain entry in a shared ledger;”

and

“based on the determining, when the identity of the new user is not endorsed by the threshold number of existing users among the plurality of existing users, denying, by the server, the new user to join the equipment online marketplace network.”

		Claim 1 is directed to a method but these two conditional limitations require conditions that cannot possibly occur in the same process.  The two limitations are therefore impossible to implement in the same process wherein they both appear.  This renders it impossible to determine to what invention the claim should properly be directed.  See also the separate rejection of claims 1-10 under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because they are contrary to the explicit language of the statute.  
Independent claim 1 attempts to claim two inventions in one claim.  This violates the plain language of the statute, “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,” requiring that a claim be directed to only one invention.

		Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 are directed to a process, claims 11-19 are directed to a machine, and claim 20 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving, through… the equipment online marketplace platform a request from a new user to join an equipment online marketplace network to trade equipment through the equipment online marketplace platform; broadcasting… based on the received request, a message to a plurality of existing users to verify and endorse an identity of the new user to allow the new user to join the equipment online marketplace network to trade equipment through the equipment online marketplace platform; receiving… based on the broadcast message, endorsements of the identity of the new user from the existing users through the equipment online marketplace platform; determining, … based on the received endorsements, whether the identity of the new user is endorsed by a threshold number of existing users among the plurality of existing users; based on the determining, when the identity of the new user is endorsed by the threshold number of existing users among the plurality of existing users, permitting… the new user to join the equipment online marketplace network and trade equipment through the equipment online marketplace platform, and storing… the identity of the new user as a blockchain entry in a shared ledger; and based on the determining, when the identity of the new user is not endorsed by the threshold number of existing users among the plurality of existing users, denying, …the new user to join the equipment online marketplace network.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract ideas fall within the groupings of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices (including mitigating risk), commercial interactions (including agreements in the form of contracts, marketing activities or behaviors, and business relations), and managing personal behavior or relationships or interactions between people.  Alone the limitations directed to the threshold number of users is a mental process (such as an observation, evaluation, judgment, or opinion). See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims 1-20 are a network and a server.  The additional elements in claims 11-19 also include “a memory having processor-readable instructions therein; and at least one processor configured to access the memory and execute the processor-readable instructions,” and in claim 20 they include “a non-transitory computer-readable medium containing instructions.”  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the server by way of “executing the equipment online marketplace platform” is broadly and generally recited as performing all steps in terms of the intended use or anticipated results of functionally nonspecific activities.  In claims 11-20, the recited memory stores the instructions for performing the method, and in claims 11-19 the processor is specified as the element that reads and executes the instructions.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended uses and results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
		The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended uses and intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
The claims are not directed to a technical solution to a technical problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-10 and 12-19 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Potentially Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101, set forth in this Office action.
		The following is a statement of reasons for the indication of potentially allowable subject matter.
Independent claims 1, 11, and 20, recite inter alia
“determining, by the server based on the received endorsements, whether the identity of the new user is endorsed by a threshold number of existing users among the plurality of existing users; based on the determining, when the identity of the new user is endorsed by the threshold number of existing users among the plurality of existing users, permitting, by the server, the new user to join the equipment online marketplace network and trade equipment through the equipment online marketplace platform, and storing, by the server, the identity of the new user as a blockchain entry in a shared ledger; and based on the determining, when the identity of the new user is not endorsed by the threshold number of existing users among the plurality of existing users, denying, by the server, the new user to join the equipment online marketplace network.”  As noted previously under “Response to Amendment.”

The most closely applicable prior art has been introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art not previously discussed are Raney (Pub. No. US 2014/0372252 A1) and Cutillo (Nonpatent literature cited as item U on attached form PTO-892).
Cutillo teaches a threshold security mechanism wherein an operation is approved by a predefined number of peers prior to implementation, but Cutillo does not disclose requiring endorsements from a plurality of other users in order to register on the system or any of the other limitations enabling the user to join the network.  Cutillo therefore does not disclose, anticipate or fairly and reasonably render obvious at least the above noted recitations of the independent claims.
Raney teaches assigning a confidence rank based on endorsements by other users, but does not disclose at least a threshold number of endorsements required for registration. Raney therefore does not anticipate nor does it fairly and reasonably render obvious at least the above noted limitations.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious at least the above noted features.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 5, 2022